DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohlsson et al. (WO 2004/009391 A1).
Regarding claim 12, Ohlsson discloses a liquid tank (1) having a tank interior space delimited by a tank wall (35-38) and fillable with an associated liquid, and having a withdrawal opening (18) for withdrawing the associated liquid from the tank interior space (7); a retention component (continuously encircling partition (4, 5)).
that delimits a component interior region being arranged in the tank interior space; the component volume of the component interior region being less than the tank volume of the liquid tank (1); a partition (4, 5) of the retention component permitting a flow of the associated liquid, out of a component exterior region located outside the component interior region but inside the tank volume, through the partition into the component interior region and presenting a flow resistance to a flow out of the component interior region through the partition into the component exterior region in such a way that the partition (4, 5) exhibits a liquid retention capability with respect to surging movements of the associated liquid in the component interior region; the withdrawal opening (18) being arranged in such a way that at least as soon as a level falls below a threshold (27), the partition is arranged between the withdrawal opening (18) and a liquid quantity received in a component exterior region of the tank interior space (8), wherein the retention component is flow through-capable at least in portions only unidirectionally (back valve 22) from the component exterior region  (8) into the component interior region (7, 9), but not in the opposite direction.
Regarding claim 16, wherein the partition (4, 5) comprises at least one valve passage (12) that passes completely through the partition and interacts with a movable and/or deformable valve body (22) in such a way that the valve body permits a flow through the valve passage from the component exterior region (8) into the component interior region (7, 9), and blocks a flow through in the opposite direction.
Regarding claim 17, wherein the valve body (22) constitutes, with the valve passage, at least one of a lip valve, an umbrella valve, and a flap-type nonreturn valve.
Regarding claim 18, wherein the retention component comprises a continuously encircling partition (4, 5).
Regarding claim 19, wherein the retention component (4, 5) has at least one of no component bottom and no component lid.
Regarding claim 20, wherein the retention component (4, 5) comprises no component bottom, but projects from a portion of the tank wall in such a way that the portion of the tank wall delimits the retention component on the attachment side located closer to the portion of the tank wall.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-15 and 21-26  are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (WO 2004/009391 A1) in view of Wolf et al. (EP 1690581 B1).
Regarding claim 13, Ohlsson discloses all the limitations as applied to claims 12 and 16-20 above, but is silent as to a filter that is made of semi-permeable planar body.
Wolf discloses a filter element (19) comprising semi-permeable body; see claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ohlsson by using a filter comprising semi-permeable body as disclosed by Wolf to allow axial throughflow; see Wolf 3rd paragraph above explanation of drawings.
Regarding claim 14, wherein the semipermeable planar material (19) encompasses a membrane that is at least one of semipermeable to the associated liquid and a textile that is semipermeable to the associated liquid.; see Wolf figure 5.
Regarding claim 15, wherein the semipermeable planar material (19) has a liquid-repellent coating only on its side facing toward the component interior region; see Wolf 3rd paragraph above description of drawings.
Regarding claim 21, wherein the retention component is connected to the tank wall (bottom wall 20) by at least one of welding, adhesive bonding, and snap-locking.
Regarding claim 22, wherein the retention component is connected to the tank wall (20) by at least one of releasable snap-locking and by clamping; see figure 1.


Regarding claim 23, wherein once a level (27) has fallen below a first, higher threshold, but before falling below a second, lower threshold (28), the withdrawal opening  (18) is reachable by the associated liquid from the component exterior region (8) of the tank interior space only after flowing through the semipermeable planar material (Wolf) and through the valve passage (22); and that after the level has fallen below the second, lower threshold, the withdrawal opening (18) is reachable by the associated liquid from the component exterior region of the tank interior space only after flowing through either the semipermeable planar material or the valve passage.; see figure 1.
Regarding claim 24, wherein once a level has fallen below a first, higher threshold, but before falling below a second, lower threshold, the withdrawal opening (18) is reachable by the associated liquid from the component exterior region (8) of the tank interior space only after flowing through the semipermeable planar material (Wolf) and through the valve passage (12); and that after the level has fallen below the second, lower threshold, the withdrawal opening is reachable by the associated liquid from the component exterior region (8) of the tank interior space only after flowing through either the semipermeable planar material or the valve passage (22); see liquid levels in fig. 1.
Regarding claim 25, wherein once a level has fallen below a first, higher threshold, but before falling below a second, lower threshold, the withdrawal opening (18) is reachable by the associated liquid from the component exterior region (8) of the tank interior space only after flowing through the semipermeable planar material (Wolf) and through the valve passage (12); and that after the level has fallen below the second, lower threshold, the withdrawal opening (18) is reachable by the associated liquid from the component exterior region of the tank interior space only after flowing through either the semipermeable planar material or the valve passage.
Regarding claim 26, wherein an antimicrobial coating (optional design choice) is provided on at least one side of the retention component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose fuel tanks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747